Citation Nr: 0335973	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma, as secondary to 
the service-connected disability of sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran has active service from December 1976 to December 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
asthma, as secondary to the service-connected disability of 
sarcoidosis.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  The Board finds that a medical 
examination is necessary to determine if the veteran's asthma 
is medically related to his service-connected sarcoidosis.

The September 2002 rating decision confirmed a zero percent 
rating for the veteran's service-connected sarcoidosis.  In 
October 2002, the veteran notified the RO that he disagreed 
with the determinations in the September 2002 RO rating 
decision.  That disagreement in writing constitutes a notice 
of disagreement.  38 C.F.R. §§ 20.201 and 20.300 (2003).  A 
review of the record indicates that the issue of entitlement 
to a disability rating in excess of zero percent for 
sarcoidosis has not been made the subject of a statement of 
the case, and it should be.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The 
Board may not address that issue until the veteran has been 
sent a statement of the case and submits a substantive 
appeal.  38 C.F.R. § 20.200 (2003); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  The Board finds that a remand for 
this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30. 

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should schedule the veteran for 
a VA examination.  The examiner should 
render a medical opinion as to whether 
it is at least as likely as not that 
the veteran's asthma is medically 
related to his service-connected 
sarcoidosis or to his period of 
service.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Attention is 
invited to the April 2003 opinion of 
K. Lundy, PhD, FNP.

3.	The RO should also issue the veteran 
and his representative a statement of 
the case on the issue of entitlement 
to a disability rating in excess of 
zero percent for sarcoidosis.  The 
veteran should be given the 
opportunity to thereafter perfect an 
appeal on this issue by filing a 
timely substantive appeal.  The claim 
for will thereafter be subject to 
appellate review only if the appeal 
has been properly perfected.

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of service 
connection for asthma, as secondary to 
the service-connected disability of 
sarcoidosis.  If  the desired benefits 
are not granted, a supplemental 
statement of the case should be 
furnished to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



